Filed 11/26/14 In re Kaitlyn E. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re KAITLYN E., a Person Coming
Under the Juvenile Court Law.
                                                                 D066294
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. J518651)
         Plaintiff and Respondent,

         v.

KAITLYN E.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Jean P.

Leonard, Judge. Dismissed.

         Valerie N. Lankford, under appointment by the Court of Appeal, for Defendant

and Appellant/Minor.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Patrice Plattner-Grainger, Deputy County Counsel, for Plaintiff and

Respondent, San Diego County Health and Human Services Agency.
       Julie E. Braden, under appointment by the Court of Appeal for Plaintiff and

Respondent, Angelica E.

       Lelah Fisher, under appointment by the Court of Appeal for Plaintiff and

Respondent, Matthew E.



       At the June 27, 2014, 12-month review hearing in Kaitlyn E.'s juvenile

dependency case, the court denied her request to suspend visits with her parents,

Angelica E. and Matthew E. (the parents), continued the parents' reunification services to

the 18-month date and set an 18-month hearing for October 14. On July 10, Kaitlyn's

trial counsel filed a notice of appeal. In the opening brief, Kaitlyn's appellate counsel

contended the court lacked authority to continue services to the 18-month date and erred

in denying Kaitlyn's request to suspend visits. By the time the appeal was fully briefed,

October 14 had passed. We asked the parties to file letter briefs discussing whether the

appeal is moot. We received responses from the parents and the San Diego County

Health and Human Services Agency (the Agency).

       The Agency, joined by Matthew, requests judicial notice of the October 14, 2014,

minute order. The minute order shows the Agency requested a six-week continuance to

assess the appropriateness of returning Kaitlyn to the parents' care. The court continued

the 18-month hearing to December 1 and gave the Agency discretion to expand visits and

allow unsupervised visits, with notice to Kaitlyn's counsel, and to allow overnight visits

and a 60-day trial visit, with the concurrence of Kaitlyn's counsel.



                                              2
          The Agency and the parents assert the issue concerning the extension of services

to the 18-month date is moot. We agree. The 18-month date has passed. (Welf. & Inst.

Code, §§ 361.5, subd. (a)(1)(A), 361.49.) "Obviously, we cannot rescind services that

have already been received by the parents." (In re Pablo D. (1998) 67 Cal. App. 4th 759,

761.) The Agency and the parents also assert the issue concerning suspension of visits

may become moot. Again, we agree. Because the December 1, 2014, hearing is days

away, this court is "unable to fashion an effective remedy . . . ." (Ibid.) We note that if

Kaitlyn's trial counsel had sought traditional writ relief immediately after the 12-month

hearing, this court could have addressed the contentions in a timely and effective manner.

(Ibid.)

                                        DISPOSITION

          The appeal is dismissed.



                                                                            McDONALD, J.

WE CONCUR:



              HALLER, Acting P. J.



                      O'ROURKE, J.




                                               3